Name: 2008/785/EC: Commission Decision of 9Ã October 2008 amending Commission Decision 2005/56/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) NoÃ 58/2003
 Type: Decision
 Subject Matter: teaching;  management;  employment;  EU institutions and European civil service;  culture and religion;  education;  communications
 Date Published: 2008-10-10

 10.10.2008 EN Official Journal of the European Union L 269/11 COMMISSION DECISION of 9 October 2008 amending Commission Decision 2005/56/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (2008/785/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article (3)(1) thereof, Whereas: (1) The Education, Audiovisual and Culture Executive Agency (hereinafter referred to as the Agency) was set up by Commission Decision 2005/56/EC (2). It manages Community action in the fields of education, audiovisual and culture, including projects financed by European external assistance policy instruments, by the ninth European Development Fund and by certain agreements concluded by the Community with the United States of America and with Canada. (2) On 31 December 2006 the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-06) came to an end. The Commission decided to extend this action over the period 2007-13 (Tempus IV) and to finance it through three European external assistance policy instruments, namely the Instrument for Pre-Accession Assistance (IPA), the European neighbourhood and partnership instrument and the financing instrument for development cooperation. (3) On the basis of the initiatives undertaken by the Community with the United States of America and Canada, the Commission additionally decided to strengthen cooperation in the fields of education and youth with industrialised and other high-income countries and territories. (4) An external evaluation finalised in April 2008 by the Commission showed that using the Agency was the best way to manage Tempus (the fourth phase and the winding up of the third phase) and the projects financed by the instrument of cooperation with industrialised and other high-income countries and territories. This evaluation therefore recommended that the Agency's tasks be extended to include the management of these programmes and projects. (5) Decision 2005/56/EC must be amended accordingly. (6) The provisions set out in this Decision are in accordance with the opinion of the Regulatory Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Sole Article Article 4(1) of Decision 2005/56/EC is replaced by the following: 1. The Agency is hereby entrusted with the management of certain strands of the following Community programmes: 1. projects in the field of higher education which could be funded under the provisions on economic aid for certain countries of central and eastern Europe (Phare), approved by Council Regulation (EEC) No 3906/89 (3); 2. the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), established by Council Decision 95/563/EC (4); 3. the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), established by Council Decision 95/564/EC (5); 4. the second phase of the Community action programme in the field of education Socrates  (2000-06), approved by Decision No 253/2000/EC of the European Parliament and of the Council (6); 5. the second phase of the Community vocational training action programme Leonardo da Vinci  (2000-06), approved by Council Decision 1999/382/EC (7); 6. the Youth  Community action programme (2000-06), approved by Decision No 1031/2000/EC of the European Parliament and of the Council (8); 7. the Culture 2000  programme (2000-06), approved by Decision No 508/2000/EC of the European Parliament and of the Council (9); 8. projects in the field of higher education which could be funded under the provisions on assistance for the partner states of eastern Europe and central Asia (2000-06), as provided for in Council Regulation (EC, Euratom) No 99/2000 (10); 9. projects in the field of higher education which could be funded under the provisions on assistance for Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo (UNSCR 1244) (2000-06), approved under Council Regulation (EC) No 2666/2000 (11); 10. projects in the field of higher education which could be funded under the provisions on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA), approved under Council Regulation (EC) No 2698/2000 (12); 11. the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-06), approved by Council Decision 1999/311/EC (13); 12. projects which could be funded under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-05), approved by Council Decision 2001/196/EC (14); 13. projects which could be funded under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-05), approved by Council Decision 2001/197/EC (15); 14. the programme to encourage the development of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-06), approved by Council Decision 2000/821/EC (16); 15. the training programme for professionals of the European audiovisual programme industry (MEDIA  Training) (2001-06), approved by Decision No 163/2001/EC of the European Parliament and of the Council (17); 16. the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-06), approved by Decision No 2318/2003/EC of the European Parliament and of the Council (18); 17. the Community action programme to promote active European citizenship (civic participation) (2004-06), approved by Council Decision 2004/100/EC (19); 18. the Community action programme to promote bodies active at European level in the field of youth (2004-06), approved by Decision No 790/2004/EC of the European Parliament and of the Council (20); 19. the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-06), approved by Decision No 791/2004/EC of the European Parliament and of the Council (21); 20. the Community action programme to promote bodies active at European level in the field of culture (2004-06), approved by Decision No 792/2004/EC of the European Parliament and of the Council (22); 21. the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-08), approved by Decision No 2317/2003/EC of the European Parliament and of the Council (23); 22. projects which could be funded under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in the field of higher education and vocational education and training (2006-13), approved by Council Decision 2006/910/EC (24); 23. projects which could be funded under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-13), approved by Council Decision 2006/964/EC (25); 24. the action programme in the field of lifelong learning (2007-13), approved by Decision No 1720/2006/EC of the European Parliament and of the Council (26); 25. the Culture  programme (2007-13), approved by Decision No 1855/2006/EC of the European Parliament and of the Council (27); 26. the Europe for Citizens  programme to promote active European citizenship (2007-13), approved by Decision No 1904/2006/EC of the European Parliament and of the Council (28); 27. the Youth in Action  programme (2007-13), approved by Decision No 1719/2006/EC of the European Parliament and of the Council (29); 28. the support programme for the European audiovisual sector (MEDIA 2007) (2007-13), approved by Decision No 1718/2006/EC of the European Parliament and of the Council (30); 29. projects in the field of higher education which could be funded under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (31); 30. projects in the field of higher education and youth which could be funded under the provisions of the Instrument for Pre-Accession Assistance (IPA), established by Council Regulation (EC) No 1085/2006 (32); 31. projects in the field of higher education which could be funded under the provisions of the European neighbourhood and partnership instrument, created by Regulation (EC) No 1638/2006 of the European Parliament and of the Council (33); 32. projects in the field of higher education which could be funded under the provisions of the financing instrument for development cooperation, established by Regulation (EC) No 1905/2006 of the European Parliament and of the Council (34); 33. projects in the field of higher education and youth which could be funded under the provisions of the financing instrument for cooperation with industrialised and other high-income countries and territories (ICI), established by Council Regulation (EC) No 1934/2006 (35); 34. projects in the field of higher education which could be financed by resources from the ninth European Development Fund (2000-07) (36). Done at Brussels, 9 October 2008. For the Commission JÃ ¡n FIGEÃ ½ Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 24, 27.1.2005, p. 35. (3) OJ L 375, 23.12.1989, p. 11. (4) OJ L 321, 30.12.1995, p. 25. (5) OJ L 321, 30.12.1995, p. 33. (6) OJ L 28, 3.2.2000, p. 1. (7) OJ L 146, 11.6.1999, p. 33. (8) OJ L 117, 18.5.2000, p. 1. (9) OJ L 63, 10.3.2000, p. 1. (10) OJ L 12, 18.1.2000, p. 1. (11) OJ L 306, 7.12.2000, p. 1. (12) OJ L 311, 12.12.2000, p. 1. (13) OJ L 120, 8.5.1999, p. 30. (14) OJ L 71, 13.3.2001, p. 7. (15) OJ L 71, 13.3.2001, p. 15. (16) OJ L 336, 30.12.2000, p. 82. (17) OJ L 26, 27.1.2001, p. 1. (18) OJ L 345, 31.12.2003, p. 9. (19) OJ L 30, 4.2.2004, p. 6. (20) OJ L 138, 30.4.2004, p. 24. (21) OJ L 138, 30.4.2004, p. 31. (22) OJ L 138, 30.4.2004, p. 40. (23) OJ L 345, 31.12.2003, p. 1. (24) OJ L 346, 9.12.2006, p. 33. (25) OJ L 397, 30.12.2006, p. 14. (26) OJ L 327, 24.11.2006, p. 45. (27) OJ L 372, 27.12.2006, p. 1. (28) OJ L 378, 27.12.2006, p. 32. (29) OJ L 327, 24.11.2006, p. 30. (30) OJ L 327, 24.11.2006, p. 12. (31) OJ L 52, 27.2.1992, p. 1. (32) OJ L 210, 31.7.2006, p. 82. (33) OJ L 310, 9.11.2006, p. 1. (34) OJ L 378, 27.12.2006, p. 41. (35) OJ L 405, 3.12.2006, p. 37. (36) OJ L 317, 15.12.2000, p. 355.